DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed January 22, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-10 and 29-30 are allowable over the references of record for at least the following reasons:
	Claims 1, 29, and 30: wherein the number of the pins/keys, the size of the pins/keys, the shape of the pins/keys and the material of the pins/keys are configured to cause the pins/keys to shear when the crankshaft is subjected to detrimental levels of acceleration, deceleration, non-circular motion, or over-limit torque, 
	wherein the pins/keys are configured to cause the crank and the crankshaft to disengage and prevent transmission of unacceptable forces to other components in the engine when the crankshaft is subjected to detrimental levels of acceleration, deceleration, non-circular motion, or over-limit torque.  
	The closest prior art is the Wilhelm reference.  The Wilhelm reference fails to disclose all of the features of the amended independent claims.  Furthermore, modification of the Wilhelm reference to arrive at the language of the amended independent claims would render the Wilhelm reference inoperable for its intended purpose.  Arranging the pins/keys of the Wilhelm reference to cause the crank to disengage would be impossible since the two halves of the crank/clamp (124, 126, 160) are held together by the bolts (134) and the crank pin shaft member (104).  If the Wilhelm reference was modified so that the crank/clamp (124, 126, 160) was modified so that the crank/clamp (124, 126, 160) would be able to disengage the Wilhelm reference would be rendered inoperable for its intended purpose.  
	Furthermore, the Applicant has submitted in its affidavit evidence in support of patentability showing that the multi-piece configuration of the Wilhelm reference would have difficult balancing based on tolerance stacking.  Accordingly, there is allowable subject matter.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747